Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application filed on 8/20/2020.
Preliminary amendment filed on 8/20/2020 has been entered.
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
USPG No. 2009/0254883 to Munson et al., teaches software debugging using annotation metadata related to debugging point metadata.
USPG No., 2018/0365130 to Hintsala, discloses debugging via issuing debug commands using wireless network.

The cited prior art taken alone or in combination fail to teach at least” issuing at least one command to the processing circuitry to cause the processing circuitry to perform a plurality of instances of the metadata access operation in order to access at least a subset of the specified number of metadata items, where the number of metadata items accessed by each instance of the metadata access operation is non-deterministic by the debugger from the metadata access operation, and the at least one command is such that the plurality of instances of the metadata access operation are performed by the processing circuitry without the debugger interrogating the processing circuitry between each instance of the metadata access operation to determine progress in the number of metadata items accessed”, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199